Citation Nr: 1432759	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  05-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), which denied entitlement to a TDIU.  The Veteran timely appealed that decision.

This case was initially before the Board in December 2010, at which time it was remanded for additional development.  It was returned to the Board in September 2012, when the Board denied entitlement to a TDIU.  The Veteran timely appealed the denial of entitlement to a TDIU to the United States Court of Appeals for Veterans Claims (Court).  After extensive briefing, the Court issued a memorandum decision in October 2013, which vacated the Board's denial of entitlement to a TDIU and remanded the case back to the Board.  The case has been returned to the Board.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain a VA examination of the Veteran's lumbar spine and associated bilateral radiculopathy disabilities, which adequately separates the symptomatology associated with those service-connected disabilities from the symptomatology associated with his non-service-connected bilateral hip disorders, and which addresses the Veteran's employability based solely on the symptomatology associated with his service-connected lumbar spine and associated bilateral radiculopathy disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Service connection has been established for chronic muscular strain with associated degenerative disc disease of the lumbar spine, rated at 20 percent from October 2, 2003, and 50 percent from April 25, 2008; and for S1 radiculopathy of the right lower extremity associated with chronic muscular strain with associated degenerative disc disease of the lumbar spine, rated at 10 percent from April 25, 2008.  The Veteran currently has a combined 50 percent disability rating.  Given the combined disability rating, the Veteran does not meet the schedular criteria for the assignment of TDIU under 38 C.F.R. § 4.16(a).  However, under 38 C.F.R. § 4.16(b), if there is evidence of unemployability due to service-connected disabilities, the case shall be referred to the Director of Compensation and Pension for extraschedular consideration in the first instance.  

Following the memorandum decision and prior to the Board's adjudication, the Veteran submitted an April 2014 private vocational assessment from L.R.K., which notes that the Veteran was not able to perform even sedentary employment as a result of his lumbar spine and associated radiculopathy disabilities.  In light of this evidence, and after obtaining the above noted examination and medical opinions, the Veteran's case should be referred for extraschedular consideration in the first instance, prior to the case being returned to the Board if appropriate.  

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain any relevant VA treatment records from the Waco and Temple VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since December 2009 and associate those documents with the claims file.

2.  The agency of original jurisdiction shall ask the Veteran to identify any private treatment that he may have had for his lumbar spine and associated bilateral radiculopathy disabilities, which is not already of record.  After securing the necessary releases, an attempt shall be made to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran notified so that he can make an attempt to obtain those records on his own behalf.

3.  The agency of original jurisdiction shall schedule the Veteran for VA orthopedic examination in order to determine the current severity of his lumbar spine and associated bilateral radiculopathy disabilities.  The claims file must be made available to and be reviewed by the examiner.  

The examiner should evaluate the Veteran's service-connected lumbar spine and associated bilateral radiculopathy disabilities, documenting all pertinent associated symptomatology present for all of those disabilities.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

The examiner should specifically discuss which symptoms are due to the Veteran's lumbar spine and associated bilateral radiculopathy and which are due to any non-service-connected bilateral hip disorders.  The examiner should note that where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are to be treated as connected to service.  See Mittleider v. Brown, 11 Vet App 181 (1998).  If the examiner is unable to determine which symptoms are associated with which disease entity, the examiner should so state and explain why.

Following review of the claims file and examination of the Veteran, and after the examiner has isolated the symptomology associated with only the Veteran's lumbar spine and associated bilateral radiculopathy disabilities-to the best of his/her ability-the examiner should then render an opinion as to whether the symptomology associated solely with those service-connected disabilities precludes the Veteran from obtaining and maintaining substantially gainful employment consistent with his education, training and work experience.

The examiner should address the Veteran's lay statements and contentions regarding his inability to work even sedentary employment as a result of his lumbar spine and associated radiculopathy disabilities, and must discuss the April 2014 private vocational assessment by L.R.K. associated with the claims file.  

The examiner should additionally address the June 2009 and January 2011 examiners' findings and conclusions regarding employability.  The examiner should also discuss the August 2013 examiner's findings regarding the severity of the Veteran's lumbar spine and associated radiculopathy, although no opinion as to employability was rendered at that time; the examiner should particularly discuss the August 2013 findings respecting the Veteran's limitations in sitting and standing due to his symptomatology noted at that time.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The agency of original jurisdiction shall then refer the Veteran's claim of entitlement to a TDIU to the Director of Compensation and Pension Services for extraschedular consideration under 38 C.F.R. § 4.16(b), for an appropriate opinion regarding employability.

5.  Following any additional indicated development, the agency of original jurisdiction shall review the claims file and readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

